Whitaker, Judge,
concurring:
I sympathize with much that Judge Madden has said in his dissenting opinion, but I agree with the majority that Congress has committed to the Civil Service Commission, and not to us, the review of the action of an agency in discharging an employee, and that we can take jurisdiction only if the action of the Civil Service Commission is arbitrary or otherwise unlawful.
I wish we could take jurisdiction because the procedure of the Civil Service Commission in this ease leaves much to be desired. The head of an agency should have plenary control over the work of his subordinates. He should have the right to require from them loyal and efficient and competent serv-i ce, and to discharge them if he cannot get it from them. But he has no right to discharge them for incompetency or inefficiency, if the real reason for their discharge was political considerations. This sets at naught the civil service law.
Where this issue is raised, with apparent justification, and not frivolously, it does seem, as Judge Madden says, that a man is entitled to a hearing in the nature of a trial in a court. He should not be branded as an incompetent and inefficient public servant, if this was but a false pretense for his discharge. No man should be robbed of his good name, no more than of his goods.
In such case he should have the right to be confronted by those who say he is incompetent and inefficient and have the right to cross-examine them and rebut their testimony in any legitimate way.
*567“Who steals my purse steals trash; ’tis something, nothing;
’Twas mine, ’tis his, and has been slave to thousands;
But he that filches from me my good name
Robs me of that which not enriches him
And makes me poor indeed.”
But the law and the regulations of the Civil Service Commission do not require a hearing, even in such a case, and, hence, the denial of one does not make the action of the Civil Service Commission unlawful and give us any right to review its action. It is only where the action of the Civil Service Commission is unlawful, for one reason or another, that we have a right to take jurisdiction and review the action taken.
For this reason, I concur in the majority opinion.